Citation Nr: 1204976	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  09-10 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The Veteran had active duty service from September 1967 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which granted entitlement to service connection for PTSD and assigned a 30 percent rating.  The Veteran appeared at a Board videoconference hearing in December 2011.  

The United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As such, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  The Board's review of the record reveals that the Veteran filed a TDIU claim in June 2010 which was acknowledged by the RO.  Moreover, the Veteran's testimony at the December 2011 hearing included references to his inability to work due to his PTSD.  It does not appear from the record that any further action has been taken by the RO regarding the TDIU claim.  At any rate, under the circumstances, and in keeping with the Court's guidance, the Board finds that the TDIU issue is part of the increased rating for PTSD issue on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets delay in appellate review, the case must be returned to the RO for further action. 

At the December 2011 Board hearing, the record was held open to allow the Veteran to submit additional evidence.  At the hearing, the representative was asked if he wished to waive preliminary RO review at the hearing, or whether he wished to first review the evidence to be obtained and decide at that time.  The representative responded that he would make a determination regarding waiver after the Veteran submitted the additional evidence to him.  The representative subsequently submitted additional evidence to VA, but did not include a waiver of preliminary RO review.  It thus appears that the Veteran and representative wish the case returned to the RO so that the RO may readjudicate the rating issue in view of the new evidence.  

Additionally, at the December 2011 Board hearing, the Veteran testified that it seemed like his PTSD had become worse since the last VA examination.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA PTSD examination.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All PTSD symptomatology should be reported to allow for application of PTSD rating criteria.  A Global Assessment of Functioning (GAF) score should be assigned.    

2.  The RO should then take appropriate action to develop the TDIU claim.  

3.  After completion of the above, the RO should review the expanded record and determine whether a higher rating is warranted for PTSD and whether a total rating based on individual unemployability is warranted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

